PER CURIAM.
This is a petition by the National Labor Relations Board to enforce an order rendered against the respondent corporation. The case involves no new question of law arising under the statute. The facts were *524clearly developed both in brief and argument. We conclude that the Board’s conclusions are based upon substantial evidence and that the terms of the order are responsive to the facts found.
The petition for enforcement will, therefore, be granted. A form of decree may be submitted under Rule 20(10).